Citation Nr: 0814420	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-24 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of eligibility for compensation as the child of a 
deceased veteran.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 until 
he was killed in action in October 1944.  The appellant was 
born in July 1941, and she is the child of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO confirmed and continued a July 2002 decision denying the 
appellant compensation as the surviving child of a deceased 
veteran.


FINDINGS OF FACT

1.  VA paid wartime death compensation for the appellant, as 
the surviving child of the veteran, until the appellant 
reached age 18 in July 1959.

2.  The appellant did not appeal the RO's July 2002 decision 
denying further compensation for her as the surviving child 
of the veteran.

3.  Evidence received since July 2002 does not address the 
appellant's age, and does not indicate that she became 
permanently incapable of self support before reaching the age 
18.


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision denying further compensation 
for the appellant as the surviving child of the veteran is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since July 2002 is not new and material 
to the claim for further compensation for the appellant; the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim

The VA claims file that is before the Board is in the 
veteran's name, and the file contains records pertaining to 
claims for VA benefits based on the veteran's service.  The 
veteran had active service in World War II, and he was killed 
in action in October 1944.  The claims file contains a copy 
of the appellant's birth certificate, which shows that the 
appellant is the child of the veteran.

Documents in the claims file show that, in November 1944, the 
appellant's mother, the surviving spouse of the veteran, 
submitted a claim for VA death benefits for herself and the 
appellant.  In February 1945, VA granted wartime death 
compensation to the appellant's mother as surviving spouse, 
to continue until her remarriage or death; and to the 
appellant, to continue until she reached age 18.  The 
appellant's mother informed VA when she remarried in June 
1945, and VA discontinued the wartime death compensation 
payable to her.  In November 1946, VA determined that the 
appellant was entitled to receive ongoing wartime death 
compensation until she reached age 18.  VA paid that 
compensation to the appellant through the appellant's mother, 
as custodian of the appellant, who was a minor.  In April 
1959, VA informed the appellant's mother that the 
compensation that she received for the appellant would be 
discontinued in July 1959, on the day before the appellant's 
eighteenth birthday.

In March 2000, the appellant submitted a claim for VA 
benefits as a surviving child of a deceased veteran.  In a 
April 2000 letter, the RO informed the appellant that they 
had considered whether she was entitled to dependency and 
indemnity compensation (DIC) or death pension.  The RO denied 
entitlement to either benefit, because the appellant was not 
under age 18, and was not between the ages of 18 and 23 and 
attending school.  The appellant did not appeal.  

In April 2002, the appellant again filed a claim for benefits 
as a surviving child of the veteran.  In a letter dated July 
31, 2002, the RO denied eligibility of the appellant for DIC, 
because the appellant was not under age 18, was not under age 
23 and attending school, and had not been found, before her 
18th birthday, to be permanently incapable of self support.  
The appellant did not appeal that decision and it is final.  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

The appellant submitted the most recent claim in October 
2006.  In order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the last time that the claim was finally 
disallowed on any basis (not only since the last time that 
the was disallowed on the merits).  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The most recent final disallowance of the 
appellant's claim was the July 2002 decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence associated with the claims file in July 2002 
included the birth certificate showing the appellant's date 
of birth and her status as the child of the veteran, and 
records of the claims for and award of compensation to the 
appellant from the veteran's death until she reached the age 
18.

The evidence that has been added to the claims file since 
July 2002 includes statements from the appellant, including 
testimony at a February 2008 hearing before the undersigned 
Veterans Law Judge.  The appellant has raised a question as 
to whether her mother was properly appointed as the custodian 
of the appellant's VA benefits.  She notes that her mother 
apparently failed to apply for Social Security benefits to 
which the appellant would have been entitled during her 
childhood.  She has argued that mistakes were made by others 
acting on her behalf when she was a minor.  

In the 2000 and 2002 decisions, the RO addressed the 
appellant's claim as a claim for DIC.  Because the veteran 
died before 1957, the benefit available to his surviving 
spouse and children is wartime death compensation.  See 
38 U.S.C.A. § 1121 (West 2002).  For either wartime death 
compensation or DIC, a surviving child of a deceased veteran 
is defined as a person under the age of 18.  38 C.F.R. § 3.57 
(2007).  A person may also be considered to be a child of a 
veteran for benefits purposes if he or she is under the age 
of 23 and completing education, or if he or she became 
permanently incapable of self support before reaching the age 
of 18.  38 C.F.R. § 3.57(a)(ii), (iii).  The appellant is 
over the age of 23.  She has not contended that she became 
incapable of self support before the age of 18; and she has 
indicated that she has held employment during her adult life.

The evidence indicates that VA paid wartime death 
compensation for the appellant during the appellant's 
childhood.  VA paid that compensation through the appellant's 
mother, as custodian.  The RO found in April 2000 and July 
2002 that the appellant was not entitled to any new or 
additional compensation as the child of the veteran, because 
the appellant was no longer a child for purposes of such 
benefits.  The evidence received since that time does not 
provide new information as to the appellant's date of birth, 
and does not include any claim that she became permanently 
incapable of self support before she reached the age of 18.  
None of the added evidence relates to any unestablished fact 
necessary to substantiate the current claim for wartime death 
compensation for the appellant as the child of the veteran.  
Therefore, the new evidence is not material to the claim.  As 
VA has not received evidence that is both new and material to 
the claim, the Board must denying reopening of the claim .

Under the law, VA cannot provide the appellant additional 
surviving child compensation after she has reached the 
maximum age.  The Board nonetheless acknowledges and honors 
the veteran's service and sacrifice, and offers sympathy to 
the appellant for the loss of her father.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant did not receive notice specific to her claim to 
reopen.  While that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the appellant does not meet the age or 
disability history requirements to be considered a child for 
purposes of further survivor's compensation.  Thus, the 
benefit sought on appeal could not have been awarded as a 
matter of law.  Under those circumstances, the notice error 
did not affect the essential fairness of adjudication of the 
appellant's claim, and the appellant is not prejudiced by 
adjudication of her appeal at this time.

Nevertheless, the Board notes that in an October 2006 letter, 
the RO notified the appellant of the bases for the previous 
denial of her claim and what evidence would been needed to be 
entitled to the claimed benefits.  The November 2006 RO 
decision explained the reasons for the denial of the claim.  
The August 2007 statement of the case provided the appellant 
with the relevant regulations for her claim, as well as an 
explanation of the reason for the denial of the claim.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claim, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 


ORDER

The previously denied claim for further compensation for the 
appellant due to the death of her father, the veteran, is not 
reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


